The recognizance found in the record fails to allege that appellant was convicted of a misdemeanor or state facts which show conviction was obtained of a disdemeanor. The allegation is, that appellant "has been convicted in this cause of unlawfully carrying a pistol." This is not sufficient. In order to charge an offense for violating the pistol law, it is necessary to allege one of the grounds that constitutes its illegality, as carrying it on his person, about his person, etc. Unlawfully "carrying a pistol" is not an offense against the laws of the state. It must be unlawfully carried on or about his person, etc. Because the recognizance does not recite that appellant was convicted of a misdemeanor, the motion is sustained. The appeal is dismissed.
Appeal dismissed.